Citation Nr: 0836115	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-38 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
upper back, lower back, knees, wrists, feet, and hips.

2.  Entitlement to service connection for a sinus disorder, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.C.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1969 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2005 
and September 2005, by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  
The June 2005 rating decision granted entitlement to service 
connection for: post-traumatic stress disorder (PTSD), 
assigning a 70 percent disability rating; bilateral hearing 
loss, assigning a noncompensable disability rating; and 
tinnitus, assigning a 10 percent disability rating.  The June 
2005 rating decision also denied entitlement to service 
connection for: arthritis of the upper back, lower back, 
knees, wrists, feet and hips.  The Board notes that the 
veteran did not express disagreement with the 70 percent 
disability rating assigned for PTSD.  As service connection 
has been granted, this issue has been resolved and is not 
before the Board.  See generally Grantham v. Brown, 114 F. 3d 
116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

The September 2005 rating decision denied the veteran's 
claims of entitlement to service connection for a sinus 
condition and entitlement to TDIU.  The Board notes that the 
March 2006 VA Form 646 was construed as a timely appeal with 
regard to these matters.  As such, they are before the Board 
for consideration.

The veteran testified at a Board video conference hearing in 
July 2006 before the undersigned Veterans Law Judge.  The 
hearing transcript has been associated with the record.

The Board remanded the veteran's claims for further 
development in August 2007. 

The issues of service connection for an eye disorder, 
entitlement to a compensable rating for bilateral hearing 
loss, and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if further action on his part is 
required.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  The preponderance of the evidence is against a finding 
that the veteran's arthritis of the upper back, lower back, 
knees, wrists, feet, and/or hips was manifest within one year 
of separation, and these disorders are not the result of a 
disease or injury in service.

3.  The preponderance of the evidence is against a finding 
that a sinus disorder is the result of a disease or injury in 
service or otherwise attributable to exposure to herbicides.

CONCLUSIONS OF LAW

1.  Arthritis of the upper back, lower back, knees, wrists, 
feet, and/or hips was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

2.  A sinus disorder, to include as due to herbicide 
exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Service Connection

The veteran alleges that his current diagnoses of arthritis 
of the upper back, lower back, knees, wrists, feet, and hips 
are etiologically related to his period of active duty 
service.  The veteran also contends that he currently suffers 
from a chronic sinus disorder, to include as due to exposure 
to herbicides.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).


Arthritis of the upper back, lower back, knees, wrists, feet, 
and hips

The veteran claims that he injured his back while in service 
in August 1969, when pushed out of a helicopter.  He stated 
that he landed on his buttocks, and then another soldier 
landed on top of him.  

At the outset, the Board notes that the veteran has been 
diagnosed with arthritis of the upper and lower back, the 
right knee, the left foot, wrists and hips.  See VA 
examination reports, April 15, 2008.  The veteran was also 
diagnosed with chronic strains of the left knee and right 
foot.  Id.  Thus, element (1) of Hickson has been satisfied.

Turning to the question of in-service disease or injury, upon 
the veteran's entry into service, all systems were considered 
normal and the veteran himself indicated that he was in good 
health.  See Standard Forms (SF) 88 and 89, service 
enlistment examination reports, December 31, 1968.  Later 
service treatment records established complaints of upper 
back pain in March 1972.  The examiner noted an impression of 
musculoskeletal vs. functional pain.  In December 1974, it 
was noted that the veteran pulled a muscle in his back.  At 
that time, a prior back injury was noted.  The veteran 
complained of back pain while walking.  The x-ray report was 
negative.  Other musculoskeletal complaints include an 
October 1971 complaint of right hand pain after sustaining 
heavy object impact.  The veteran was seen again in December 
1971 with complaints of right foot pain without trauma.  The 
examiner recommended a new pair of boots.  In October 1972, 
the veteran reported with a right hand injury after his right 
hand went through a windshield.  Small abrasions with a 
superficial laceration of the thumb were recorded.  Upon his 
discharge from service in May 1975, all of the veteran's 
systems were noted as normal and he did not complain of any 
injuries or disabilities.  See SF 88, service separation 
examination report, May 22, 1975.

The Board notes the lack of evidence in the service treatment 
records of any complaints of or treatment for the right knee, 
wrists, left foot or hips.  However, the record establishes 
the veteran's combat status.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304 (2008).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  

In determining if there is such clear and convincing 
evidence, all evidence should be considered including 
availability of medical records, the nature and course of a 
disease or disability, the amount of time that has elapsed 
since service before there is a complaint of the condition, 
and any other relevant factors.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The analysis required by 38 U.S.C.A. § 
1154(b), however, applies only as to whether an injury or 
disease was incurred or aggravated in service.  It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting the disability to service.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).  38 C.F.R. § 
1154(b) does not obviate the requirement that a veteran 
submit medical evidence of current condition and a causal 
relationship between his current condition and his military 
service.  See Wade v. West, 11 Vet. App. 302 (1999).  

Despite the veteran's combat status, the evidence of record 
does not support a finding that his currently diagnosed 
disabilities stem from service.  The evidence does not 
establish that the veteran's disabilities have required 
continuous treatment since his discharge.

With regard to the decades-long evidentiary gap in this case 
between active service and the veteran's earliest complaints, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing arthritic complaints, symptoms, or 
findings for 30 years between the period of active duty and 
the medical reports dated in 2005 is itself evidence which 
tends to show that these disabilities did not have their 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

In support of his claim, the veteran submitted private 
medical evidence of a diagnosis of osteoarthritis of the 
lumbar spine in 2005.  At that time, the veteran reported 
back problems since 1993.  A private medical report from 
October 2005 also stated that arthritis had also been found 
in the veteran's feet, bilaterally.  Unfortunately, there is 
no medical evidence of record prior to 2005 that supports the 
veteran's contentions and no medical nexus statements 
connecting the veteran's current disabilities to his time in 
service.  

The only remaining evidence of record in support of the 
veteran's claims for arthritis is his own lay statements.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the Board finds the 
April 2008 VA examination to be the most persuasive.

In April 2008, the VA examiner noted the veteran's claims 
file had been thoroughly reviewed in conjunction with the 
examination.  Ultimately, the examiner diagnosed the veteran 
with degenerative joint disease of the lumbar spine, thoracic 
spine, cervical spine, right knee, bilateral wrists, left 
foot, and bilateral hips.  A chronic strain of the left knee 
and right foot was noted as well.  The examiner opined that 
it is less likely than not that the veteran's disabilities 
were incurred in or aggravated by the veteran's active 
service.  In support of his conclusion, the examiner stated 
that the veteran was diagnosed with back strain in service 
following an x-ray.  Further, there was no other 
documentation in the veteran's records regarding low back 
pain, to include a negative discharge examination.  The 
examiner further noted that the veteran stated that his back 
problems begin in 1993.  Because no other records exist to 
establish chronicity from the veteran's period of service, 
the examiner stated that a link to service for upper back, 
lower back, bilateral knees, wrists, feet, and hip disorders 
was not likely.

Further, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.

As such, the Board finds the April 2008 VA medical opinion to 
be the most probative.  The opinion was well-reasoned, 
detailed, and consistent with other evidence of record, 
including prior VA outpatient reports, and included a review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  

In sum, the competent evidence does not establish that 
arthritis began in service, nor was it manifest within one 
year of discharge.  There are no records of any complaints, 
findings, treatment, or diagnosis of arthritis, or any other 
chronic musculoskeletal disorder, for approximately three 
decades after separation.  This significant lapse of time is 
highly probative evidence against the veteran's claim of a 
nexus between current diagnoses of arthritis and active 
military service.  See Maxson, supra.  Although back, 
shoulder, hand, and foot injuries were noted in service, the 
record does not contain credible evidence of continuous 
symptoms or treatment for any of these disorders since that 
time.  Moreover, the veteran himself stated that his back 
problems did not begin until 1993.  Therefore, chronicity has 
not been established.  Instead, the most probative evidence 
establishes that current arthritis of the upper back, lower 
back, knees, wrists, feet, and hips is not etiologically 
related to service, as supported by the documentary record.  
Despite the veteran's contentions that he has had arthritic 
disorders since service, the probative evidence weighs 
against service connection at this time.  

Accordingly, the Board finds that the most probative evidence 
of record establishes that any current disorder of the upper 
back, lower back, knees, wrists, feet, or hips is not related 
to the veteran's period of service.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008).  The preponderance is against the 
veteran's claims, and they must be denied.




Sinus disorder

The veteran filed his claim for a sinus condition, claimed as 
"keeping a cold," in March 2005.  The veteran has 
attributed this disorder to exposure to herbicides during his 
Vietnam service.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307, 3.309 
(2008).  As the veteran had in-country service in Vietnam, 
his exposure to Agent Orange is presumed.  However, chronic 
sinus conditions are not on the list of presumptive 
disorders.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii), 3.309 (2008).

The Federal Circuit, however, has determined that an 
appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the Board 
will consider the veteran's claim on a direct basis.

The veteran's service treatment records are completely 
negative for any complaints, treatment, or diagnosis of any 
chronic sinus disorder.  During his period of service, the 
veteran did report with complaints of a cold, which was 
treated with nasal spray.  In August 1973, the veteran 
reported for a cold and was diagnosed with viral pneumonia.  
In February 1975, the veteran reported with a head cold and 
sinus congestion.  Despite these treatments in service, upon 
separation in May 1975, the examiner noted that the veteran's 
sinuses were "Normal."  See SF 88, service separation 
examination report, May 22, 1975.

The only evidence of record in support of the veteran's claim 
that he has a current chronic sinus disorder and that it is 
related to service, is his own lay statements.  As noted, 
this is not credible evidence.  See Layno, Espiritu, supra.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed chronic sinus disorder, service connection may not 
be granted.  See also Degmetich v. Brown, 
104 F. 3d 1328 (Fed. Cir. 1997). 

While the Board recognizes the veteran's sincere belief that 
he suffers from a chronic sinus disorder and that it is due 
to service, the preponderance of the evidence is against this 
claim.  In reaching this conclusion, the Board acknowledges 
that the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See Gilbert, supra.  


The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in March 2005, December 2005, 
June 2006, September 2007 and May 2008 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Despite this change in the 
regulation, the aforementioned notice letters informed the 
veteran that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims and to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  

The Court has also observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a) (2002).  

June 2006 and May 2008 letters provided notice of the manner 
in which VA assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although these letters were not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, he was provided time to respond with 
additional argument and evidence and the claims were 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in May 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  VA attempted to obtain records from 
T. Darwin, M.D., but was informed in May 2005 that no records 
were available.  During his video conference hearing, the 
veteran himself stated that there were very few medical 
records in existence because he rarely sought treatment.  The 
Board notes that the additionally submitted private treatment 
records from Stroud Cardiology Clinic, dated April 2006 
through June 2006, were not related to the issues on appeal.  
Ultimately, in July 2008, the veteran submitted a statement 
that he had no further evidence to submit and requested that 
his claims be adjudicated on the evidence of record.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran 
was afforded a VA medical examination in April 2008 to obtain 
an opinion as to whether his alleged conditions could be 
directly attributed to service.  Further examination or 
opinion is not needed on the claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  The April 2008 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for arthritis of the upper 
back, lower back, knees, wrists, feet and hips is denied.

Entitlement to service connection for a sinus disorder, to 
include as due to herbicide exposure, is denied.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
claims of entitlement to service connection for an eye 
disorder, entitlement to a compensable rating for bilateral 
hearing loss, and for TDIU.

The veteran alleges that his current eye disorder is the 
result of his time in service.  Service treatment records 
show that he reported on October 3, 1969 with pain and a 
yellow discharge from his left eye.  The examiner diagnosed 
the veteran with conjunctivitis and prescribed eye drops.  On 
October 25, 1969, an ophthalmology clinic report noted that 
the veteran complained of burning and watering of the eyes, 
blurred distance vision, and an injury to his left eye two 
months prior caused by a tree branch.  The examiner noted 
that the veteran's history was negative for ocular pathology.  
Blepharitis with conjunctivitis was diagnosed, and eye drops 
and corrective lenses were prescribed at that time.  On 
November 9, 1969, the veteran reported with burning and 
irritation of the eyes, and he complained that his eyelids 
were sticking together in the morning.  It was noted that the 
veteran had been treated for blepharitis, and he was 
diagnosed with chronic blepharitis.  In July 1975, the 
veteran was seen for a foreign object in his right eye (metal 
filing).  On separation, the examiner noted that the 
veteran's eyes were "Normal."  The veteran did not report 
any ocular complaints at that time.

Although private medical records from June 2005 reveal that 
the veteran's eyes were "Normal," the veteran's service 
medical records demonstrated the need for a refractive 
correction while in service, as well as several complaints of 
ocular injuries and disorders.

During the veteran's July 2006 Board hearing, he testified 
that he was prescribed glasses during service while in 
Germany.  The veteran stated that his vision was blurred at 
the time.  When asked if he had any diagnosis of an eye 
disorder following service, the veteran responded, "I hadn't 
really been checked that, that thorough."  He noted routine 
eye examinations, and an infection "every now and then."

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not a disease or injury within the 
meaning of applicable legislation.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2008).  In the absence of superimposed disease 
or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  See 
38 C.F.R. 
§§ 3.303(c), 4.9 (2008).  Thus, VA regulations specifically 
prohibit service connection for refractory errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 
30, 1990) (service connection may not be granted for defects 
of congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that VA must provide a medical examination in 
a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, the veteran's service medical records contain 
several complaints of ocular injuries and disorders.  The 
veteran has testified that he has experienced recurrent 
ocular symptomatology since his period of active service.  
However, the veteran has not been afforded a VA 
ophthalmologic examination to determine whether the veteran 
has a current eye disorder, and whether any current eye 
disorder is etiologically related to his period of active 
service.  Therefore, because the criteria of McLendon have 
been satisfied, the Board must remand the veteran's claim in 
order to obtain an opinion as to the etiology of any current 
eye disorder.  

Moreover, the Board notes that VA is generally required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a).  This duty to assist includes the conduct of a 
thorough and contemporaneous medical examination.  Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  The Board notes that 
the veteran's bilateral hearing loss was evaluated by VA in 
May 2005.  However, the veteran testified in his Board video 
hearing that his VA audiological examination was inadequate, 
reporting a conflict with the VA examiner.  Under the 
circumstances, the Board finds that VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent and severity of his bilateral hearing loss.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board also notes that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities be rated totally disabled.  See 38 
C.F.R. § 4.16 (2008).  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful 
occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

Because the veteran's service-connected disabilities satisfy 
the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a)(2008), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disabilities alone render 
him unable to secure or follow a substantially gainful 
occupation because soliciting such an opinion is necessary to 
adjudicate this claim.  Thus, the Board has no discretion and 
must remand.  See 38 U.S.C.A. § 5103A; see also Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  Under the circumstances, the 
Board finds that VA is required to obtain a VA opinion, based 
on the evidence of record, so as to determine whether  the 
veteran is unemployable due solely to his service-connected 
disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the 
veteran to be scheduled for an 
ophthalmologic examination to determine 
the nature and etiology of any current 
eye condition(s).  The RO should advise 
the veteran that failure to report for 
a scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder must be 
made available to the examiner for 
review for the examination and the 
examination report must indicate 
whether such review was accomplished.  
After examination and review of the 
claims folder, to include the veteran's 
service medical records from October 3, 
1969; October 25, 1969; November 9, 
1969; and July 17, 1975; the examiner 
should address the following:

a)	Identify all current eye 
disorders.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any current 
eye disorder(s) is/are 
etiologically related to the 
veteran's period of active 
service.  
    
The claims file must be made available to the 
examiner and the examiner should indicate in 
his/his report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of any current bilateral hearing 
loss.  The claims file must be made 
available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file 
was reviewed.  

The examination must include 
audiometric findings, and any other 
test deemed necessary by the examiner.  
The examiner is asked to identify and 
describe any current bilateral hearing 
loss symptomatology, and should 
describe the impact of the veteran's 
bilateral hearing loss on his 
activities of daily living, as well as 
employment.

3.  Following the veteran's VA 
ophthalmologic and auditory 
examinations, the RO should obtain a VA 
opinion to assess the current severity 
of the veteran's service-connected 
disorders.  The claims folder must be 
made available to the examiner for 
review and the report must indicate 
whether such review was accomplished. 

The examiner is requested to render an 
opinion as to whether, without regard 
to the veteran's age or the impact of 
any nonservice-connected disabilities, 
it is at least as likely as not that 
the veteran's service-connected 
disabilities, to include PTSD, 
tinnitus, and bilateral hearing loss, 
preclude him from engaging in 
substantially gainful employment.

4.  The AMC should then readjudicate 
the claims for service connection for 
an eye disorder, increase for bilateral 
hearing disorder, and TDIU in light of 
all of the evidence of record on the 
merits.  If any issue remains denied, 
the veteran should be provided with a 
supplemental statement of the case as 
to the issues on appeal, and afforded a 
reasonable period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
MICHELLE KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


